DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami, US Pub. No. 2017/0124948.
Regarding claim 1, Minami teaches a pixel circuit (fig. 2), comprising: a light emitting element (fig. 2, EL element 21); a first switch transistor connected in series with the light emitting element between a first supply voltage terminal for receiving a first supply voltage and a second supply voltage terminal for receiving a second supply voltage (fig. 2, transistor 22, Vccp/Vini, Vcath), the first switch transistor comprising a gate electrode connected to a first node (fig. 2, node connected to gate of transistor 22); and a storage circuit coupled between to 
Regarding claim 6, Minami teaches wherein the storage circuit comprises: a single storage capacitor comprising a first terminal and a second terminal wherein the second terminal that is connected to the second supply voltage terminal a single storage control switch transistor (fig. 2, capacitor 24, transistor 23) comprising: a gate electrode connected to the scan line (fig. 2, gate of transistor 23 connected to scan line), a first electrode connected to the reference voltage terminal and a second electrode connected to the first terminal of the storage capacitor (fig. 2, transistor 23 connected to Vofs and capacitor 24); and a single light emission control switch transistor (fig. 2, transistor 22) comprising: a gate electrode connected to the data line (fig. 2 gate of transistor 22), a first electrode connected to the first terminal of the storage capacitor (fig. 2, transistor 22 connected to storage capacitor 24), and a second electrode connected to the first node (fig. 2, node between transistor 22 and EL device).
Regarding claim 7, Minami teaches wherein the storage control switch transistor is operable to supply the reference voltage to the first terminal of the storage capacitor in 
Regarding claim 8, Minami teaches wherein the storage capacitor is operable to store the reference voltage during the write phase ([0054, 0062, 0072]).
Regarding claim 9, Minami teaches wherein the light emission control switch transistor is operable to supply the reference voltage stored in the storage capacitor to the first node in response to the active data signal on the data line during the light emission phase ([0055-0063]).
Regarding claim 10, Minami teaches wherein the reference voltage is equal to the first supply voltage (fig. 2, Vofs/Vsig).
Regarding claim 11, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 12, Minami teaches wherein the write phase is performed once within a plurality of frame periods ([0054, 0062, 0072]).
Regarding claim 13, it is a display panel of claim 1 and is rejected on the same grounds presented above.
Regarding claim 15, it has similar limitations to those of claim 6 and is rejected on the same grounds above.
Regarding claim 16, Minami teaches a display device comprising a scan driver configured to sequentially supply scan signals to the scan lines (fig. 2, writing scanning unit 40); a data driver configured to supply data signals to the data lines (fig. 2 signal output unit 60); and a timing controller configured to control operation of the scan driver and the data driver (fig. 3).

Regarding claim 20, Minami teaches wherein the timing controller is configured to control the scan driver such that the scan driver supplies the scan signals to the scan lines every multiple frame periods (fig. 3 and accompanying text).
Allowable Subject Matter
Claims 2-5, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests, wherein the data line comprises “a plurality of branch data lines for the pixel circuit, wherein each of the branch data lines operable to transfer a respective active signal having a respective fixed duration, wherein a selected subset of the plurality of branch data lines is successively supplied with respective active signals during the light emission phase, wherein a sum of the respective fixed durations of the active signals supplied to respective branch data lines of the selected subset of branch data lines is equal to the duration of the active data signal, and wherein the storage circuit comprises a plurality of branches connected in parallel between the first node and the reference voltage terminal each of the branches comprising: a storage capacitor comprising a first terminal and a second terminal wherein the second terminal is that is connected to the second supply voltage terminal a storage control switch transistor comprising a gate electrode connected to the scan line, a first electrode connected to the reference voltage 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622